            Case 3:20-cv-05785-TSZ Document 26 Filed 11/10/20 Page 1 of 4



 1

 2

 3
                           UNITED STATES DISTRICT COURT
 4
                          WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 5

 6        JOSH THOMAS, individually, and on
          behalf of himself and all others
 7        similarly situated,
                                                          C20 5785 TSZ
 8                             Plaintiff,
                                                          MINUTE ORDER SETTING
 9               v.                                       TRIAL AND RELATED
                                                          DATES
10        AMERICAN EXPRESS COMPANY,

11                             Defendant.

12
      JURY TRIAL DATE                                               June 13, 2022
13
      Length of Trial                                               7 days
14
      Discovery on class certification issues completed by          May 24, 2021
15
      Any motions related to class certification must be filed by   July 22, 2021
16    Deadline for joining additional parties                       September 16, 2021
17    Any motions for leave to amend pleadings filed by             September 16, 2021

18    Disclosure of expert testimony under FRCP 26(a)(2)            October 5, 2021

19    All motions related to discovery must be filed by             October 21, 2021

      All remaining discovery completed by                          November 18, 2021
20
      All dispositive motions must be filed by                      January 13, 2022
21           and noted on the motion calendar no later
             than the fourth Friday thereafter (see LCR 7(d))
22

23
     MINUTE ORDER SETTING
     TRIAL AND RELATED DATES - 1
                 Case 3:20-cv-05785-TSZ Document 26 Filed 11/10/20 Page 2 of 4



 1
          All motions related to expert witnesses (e.g., Daubert
 2        motion) must be filed by                                        January 20, 2022
                and noted on the motion calendar no later
 3              than the third Friday thereafter (see LCR 7(d))

 4        All motions in limine must be filed by                          April 28, 2022
                and noted for the third Friday thereafter; responses
 5              shall be due on the noting date; no reply shall be
                filed unless requested by the Court
 6
          Agreed Pretrial Order due 1                                     May 27, 2022
 7        Trial briefs, proposed voir dire questions, and                 May 27, 2022
          proposed jury instructions due
 8
          Pretrial conference to be held at 1:30 p.m. on                  June 3, 2022
 9
              These dates are set at the direction of the Court after reviewing the joint status
10
     report and discovery plan submitted by the parties. All other dates are specified in the
11
     Local Civil Rules. These are firm dates that can be changed only by order of the Court,
12
     not by agreement of counsel or the parties. The Court will alter these dates only upon
13
     good cause shown: failure to complete discovery within the time allowed is not
14
     recognized as good cause.
15
              As required by LCR 37(a), all discovery matters are to be resolved by agreement if
16
     possible. Counsel are further directed to cooperate in preparing the final pretrial order in
17
     the format required by LCR 16.1, except as ordered below.
18
              Notwithstanding Local Civil Rule 16.1, the exhibit list shall be prepared in table
19
     format with the following columns: “Exhibit Number,” “Description,” “Admissibility
20

21
     1
         The Agreed Pretrial Order shall be filed in CM/ECF and shall also be attached as a Word
22 compatible file to an e-mail sent to the following address: ZillyOrders@wawd.uscourts.gov.

23
     MINUTE ORDER SETTING
     TRIAL AND RELATED DATES - 2
               Case 3:20-cv-05785-TSZ Document 26 Filed 11/10/20 Page 3 of 4



 1 Stipulated,” “Authenticity Stipulated/Admissibility Disputed,” “Authenticity Disputed,”

 2 and “Admitted.” The latter column is for the Clerk’s convenience and shall remain

 3 blank, but the parties shall indicate the status of an exhibit’s authenticity and

 4 admissibility by placing an “X” in the appropriate column. Duplicate documents shall

 5 not be listed twice: once a party has identified an exhibit in the pretrial order, any party

 6 may use it.

 7         The original and one copy of the trial exhibits are to be delivered to the courtroom

 8 at a time coordinated with Gail Glass, who can be reached at 206-370-8522, no later than

 9 the Friday before trial. Each set of exhibits shall be submitted in a three-ring binder with

10 appropriately numbered tabs. Each exhibit shall be clearly marked. Plaintiff’s exhibits

11 shall be numbered consecutively beginning with 1; defendant’s exhibits shall be

12 numbered consecutively beginning with the next multiple of 100 after plaintiff’s last

13 exhibit; any other party’s exhibits shall be numbered consecutively beginning with the

14 next multiple of 100 after defendant’s last exhibit. For example, if plaintiff’s last exhibit

15 is numbered 159, then defendant’s exhibits shall begin with the number 200; if

16 defendant’s last exhibit number is 321, then any other party’s exhibits shall begin with

17 the number 400.

18         Counsel must be prepared to begin trial on the date scheduled, but it should be

19 understood that the trial may have to await the completion of other cases.

20         Should this case settle, counsel shall notify the Court at 206-370-8830 as soon as

21 possible.

22

23
     MINUTE ORDER SETTING
     TRIAL AND RELATED DATES - 3
            Case 3:20-cv-05785-TSZ Document 26 Filed 11/10/20 Page 4 of 4



 1        The Clerk is directed to send a copy of this Minute Order to all counsel of record.

 2        Dated this 10th day of November, 2020.

 3                                                  William M. McCool
                                                    Clerk
 4
                                                    s/Gail Glass
 5                                                  Deputy Clerk

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     MINUTE ORDER SETTING
     TRIAL AND RELATED DATES - 4
